EXHIBIT 10.1

CONVERSION NOTICE




November 10, 2008

Xenacare Holdings, Inc.

14000 Military Trail

Delray Beach, FL 33484

Re:

Preferred Stock Series B -Conversion Request

Effective as of dated below, the undersigned registered holder (the “Holder”) of
the attached certificate representing 206,600 shares of Series B Convertible
Preferred Stock (the “Shares”) hereby irrevocably exercises the option to
convert the Shares into 619,800 shares of restricted Common Stock (the
“Conversion Shares”) of XenaCare Holdings, Inc. (the “Company”) in accordance
with the terms of the Series B Convertible Preferred Stock Designation (the
“Designation”), and directs that the certificates representing the Conversion
Shares issuable and deliverable upon such conversion be issued and delivered to
the registered holder hereof unless a different name has been indicated below.
 Capitalized terms used in this Conversion Notice and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the
Designation.

The Holder represents and acknowledges that such Holder has reviewed the
Company’s periodic and current reports, as filed with the Securities and
Exchange Commission, including, but not limited to (i) Form 8-K Current Report
filed on November 19, 2008 and the Share Exchange Agreement and Plan of
Reorganization dated as of August 12, 2008 attached as an exhibit thereto; and
(ii) Form 10-KSB Annual Report for the year ended December 31, 2007 and the
exhibits attached thereto.







Dated: November 10, 2008  




 

/s/ Miguel Dotres, President

 

Signature:  Diversified Corporate Investment Group, Inc












